Case 1:18-cv-01951-VSB-SDA Document 200-8
                                    166-9 Filed 12/03/19
                                                10/16/19 Page 1 of 38




                   EXHIBIT H
                                                                        Page 1 of 37
       Case 1:18-cv-01951-VSB-SDA Document 166-9
                                           200-8 Filed 10/16/19
                                                       12/03/19 Page 2 of 38


 EX-99.1 4 d374288.htm MASTER SERVICING AGREEMENT



                                                                              EXHIBIT 99.1




                                   WELLS FARGO BANK, N.A.,
                           as Master Servicer and Securities Administrator,


                   AMERICAN HOME MORTGAGE INVESTMENT TRUST 2005-3,
                                      as Issuer


                                                 and


                        DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                    as Indenture Trustee
                               MASTER SERVICING AGREEMENT

                                   Dated as of September 20, 2005


                                          Mortgage Loans

                          American Home Mortgage Investment Trust 2005-3




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm          12/12/2017
                                                                         Page 2 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 3 of 38



                                        TABLE OF CONTENTS

                                              ARTICLE I
                                              Definitions

  Section 1.01   Definitions.
  Section 1.02   Other Definitional Provisions.
  Section 1.03   Interest Calculations.

                                             ARTICLE II
                                     Representations and Warranties

  Section 2.01   Representations and Warranties Regarding the Master Servicer.
  Section 2.02   Existence.

                                             ARTICLE III
                            Administration and Servicing of Mortgage Loans

  Section 3.01   Master Servicer to Assure Servicing.
  Section 3.02   Monitoring of Servicer.
  Section 3.03   Fidelity Bond.
  Section 3.04   Liability of the Master Servicer.
  Section 3.05   Assumption or Termination of Subservicing Agreements by Indenture Trustee.
  Section 3.06   Collection of Mortgage Loan Payments.
  Section 3.07   Withdrawals from the Securities Administrator Collection Account.
  Section 3.08   Reserved.
  Section 3.09   Access to Certain Documentation and Information Regarding the Mortgage Loans.
  Section 3.10   Reserved.
  Section 3.11   Reserved.
  Section 3.12   Reserved.
  Section 3.13   Reserved.
  Section 3.14   Reserved.
  Section 3.15   Master Servicing Compensation.
  Section 3.16   Annual Officer’s Certificate as to Compliance.
  Section 3.17   Annual Independent Public Accountant’s Servicing Report.

                                    ARTICLE IV
                     ADVANCES; COMPENSATING INTEREST; REPORTING

  Section 4.01   Reserved.
  Section 4.02   Reserved.
  Section 4.03   Reserved.
  Section 4.04   Advances.
  Section 4.05   Compensating Interest Payments.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                   12/12/2017
                                                                         Page 3 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 4 of 38




  Section 4.06   Exchange Act Reporting.

                                              ARTICLE V
                                           The Master Servicer

  Section 5.01   Liability of the Master Servicer.
  Section 5.02   Merger or Consolidation of or Assumption of the Obligations of the Master Servicer.
  Section 5.03   Limitation on Liability of the Master Servicer and Others.
  Section 5.04   Master Servicer Not to Resign.
  Section 5.05   Delegation of Duties.
  Section 5.06   Indemnification.
  Section 5.07   Patriot Act.

                                              ARTICLE VI
                                                Default

  Section 6.01   Servicing Default.
  Section 6.02   Indenture Trustee to Act; Appointment of Successor.
  Section 6.03   Notification to Noteholders.
  Section 6.04   Waiver of Defaults.

                                           ARTICLE VII
                                       Miscellaneous Provisions

  Section 7.01   Amendment.
  Section 7.02   GOVERNING LAW.
  Section 7.03   Notices.
  Section 7.04   Severability of Provisions.
  Section 7.05   Third-Party Beneficiaries.
  Section 7.06   Counterparts.
  Section 7.07   Effect of Headings and Table of Contents.
  Section 7.08   Termination.
  Section 7.09   No Petition.
  Section 7.10   No Recourse.
  Section 7.11   Consent to Jurisdiction.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                         12/12/2017
                                                                        Page 4 of 37
       Case 1:18-cv-01951-VSB-SDA Document 166-9
                                           200-8 Filed 10/16/19
                                                       12/03/19 Page 5 of 38




  EXHIBIT A - MORTGAGE LOAN SCHEDULE

  EXHIBIT B - FORM OF REQUEST FOR RELEASE

  EXHIBIT C-1 - RESERVED

  EXHIBIT C-2 - FORM OF FORM CERTIFICATION TO BE PROVIDED BY
  THE SECURITIES ADMINISTRATOR WITH FORM 10-K




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm   12/12/2017
                                                                          Page 5 of 37
         Case 1:18-cv-01951-VSB-SDA Document 166-9
                                             200-8 Filed 10/16/19
                                                         12/03/19 Page 6 of 38



                 This Master Servicing Agreement, dated as of September 20, 2005, among Wells Fargo Bank,
 N.A., as Master Servicer (the “Master Servicer”) and as securities administrator (in such capacity, the
 “Securities Administrator”), American Home Mortgage Investment Trust 2005-3, as Issuer (the (Issuer”) and
 Deutsche Bank National Trust Company, as Indenture Trustee (the (Indenture Trustee”).

                                        WITNESSETH THAT:

                WHEREAS, pursuant to the terms of the Mortgage Loan Purchase Agreement, American
 Home Mortgage Securities LLC (the “Company” or the “Depositor”) will acquire the Mortgage Loans;

                  WHEREAS, the Company will create American Home Mortgage Investment Trust 2005-3, a
 Delaware statutory trust, and will transfer the Mortgage Loans and all of its rights under the Mortgage Loan
 Purchase Agreement to the Issuer;

                 WHEREAS, pursuant to the terms of an Amended and Restated Trust Agreement dated as of
 September 20, 2005 (the “Trust Agreement”) among the Company, as depositor, Wilmington Trust Company,
 as owner trustee (the “Owner Trustee”) and the Securities Administrator, the Company will convey the
 Mortgage Loans to the Issuer in exchange for the Certificates (as defined below);

                    WHEREAS, pursuant to the terms of the Trust Agreement, the Issuer will issue and transfer to
 or at the direction of the Depositor, the Trust Certificates, 2005-3 (the “Certificates”);

                  WHEREAS, pursuant to the terms of an Indenture dated as of September 20, 2005 (the
 “Indenture”) among the Issuer, the Securities Administrator and Deutsche Bank National Trust Company as
 Indenture Trustee, the Issuer will pledge the Mortgage Loans and issue and transfer to or at the direction of the
 Company the Mortgage-Backed Notes, Series 2005-3, Class I-A-1, Class I-A-2, Class II-A-1, Class II-A-2,
 Class II-A-3, Class II-A-4, Class III-A-1, Class III-A-2, Class III-A-3, Class III-A-4, Class M-1, Class M-2,
 Class M-3, Class M-4, Class M-5, Class M-6 and Class B Notes (collectively, the “Notes”); and

                     WHEREAS, pursuant to the terms of this Master Servicing Agreement, the Master Servicer
 will master service the Mortgage Loans set forth on the Mortgage Loan Schedule attached hereto as Exhibit A
 for the benefit of the holders of the Notes;

                   NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties
 hereto agree as follows:




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                  12/12/2017
                                                                          Page 6 of 37
         Case 1:18-cv-01951-VSB-SDA Document 166-9
                                             200-8 Filed 10/16/19
                                                         12/03/19 Page 7 of 38




                                                   ARTICLE I
                                                  DEFINITIONS

          Section 1.01      Definitions.

          For all purposes of this Master Servicing Agreement, except as otherwise expressly provided herein or
 unless the context otherwise requires, capitalized terms not otherwise defined herein shall have the meanings
 assigned to such terms in the Definitions contained in Appendix A to the Indenture which is incorporated by
 reference herein. All other capitalized terms used herein shall have the meanings specified herein.

          Section 1.02      Other Definitional Provisions.

                 (a)     All terms defined in this Master Servicing Agreement shall have the defined meanings
 when used in any certificate or other document made or delivered pursuant hereto unless otherwise defined
 therein.

                   (b)     As used in this Master Servicing Agreement and in any certificate or other document
 made or delivered pursuant hereto or thereto, accounting terms not defined in this Master Servicing Agreement
 or in any such certificate or other document, and accounting terms partly defined in this Master Servicing
 Agreement or in any such certificate or other document, to the extent not defined, shall have the respective
 meanings given to them under generally accepted accounting principles. To the extent that the definitions of
 accounting terms in this Master Servicing Agreement or in any such certificate or other document are
 inconsistent with the meanings of such terms under generally accepted accounting principles, the definitions
 contained in this Master Servicing Agreement or in any such certificate or other document shall control.

                   (c)     The words (hereof,” (herein,” (hereunder” and words of similar import when used in
 this Master Servicing Agreement shall refer to this Master Servicing Agreement as a whole and not to any
 particular provision of this Master Servicing Agreement; Section and Exhibit references contained in this
 Master Servicing Agreement are references to Sections and Exhibits in or to this Master Servicing Agreement
 unless otherwise specified; and the term (including” shall mean (including without limitation”.

                   (d)    The definitions contained in this Master Servicing Agreement are applicable to the
 singular as well as the plural forms of such terms and to the masculine as well as the feminine and neuter
 genders of such terms.

                    (e)     Any agreement, instrument or statute defined or referred to herein or in any
 instrument or certificate delivered in connection herewith means such agreement, instrument or statute as from
 time to time amended, modified or supplemented and includes (in the case of agreements or instruments)
 references to all attachments thereto and instruments incorporated therein; references to a Person are also to its
 permitted successors and assigns.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                   12/12/2017
                                                                         Page 7 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 8 of 38



         Section 1.03      Interest Calculations.

          All calculations of interest hereunder that are made in respect of the Stated Principal Balance of a
 Mortgage Loan shall be made on the basis of a 360-day year consisting of twelve 30-day months,
 notwithstanding the terms of the related Mortgage Note and Mortgage.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                              12/12/2017
                                                                          Page 8 of 37
         Case 1:18-cv-01951-VSB-SDA Document 166-9
                                             200-8 Filed 10/16/19
                                                         12/03/19 Page 9 of 38




                                            ARTICLE II
                                 REPRESENTATIONS AND WARRANTIES

         Section 2.01      Representations and Warranties Regarding the Master Servicer.

          The Master Servicer represents and warrants to the Issuer and for the benefit of the Indenture Trustee,
 as pledgee of the Mortgage Loans and the Noteholders, as of the Cut-off Date and the Closing Date, that:

                  (i)      The Master Servicer is a national banking association duly organized, validly existing
         and in good standing under the laws of the Untied States of America and has the corporate power to
         own its assets and to transact the business in which it is currently engaged. The Master Servicer is duly
         qualified to do business as a foreign corporation and is in good standing in each jurisdiction in which
         the character of the business transacted by it or properties owned or leased by it requires such
         qualification and in which the failure to so qualify would have a material adverse effect on the
         business, properties, assets, or condition (financial or other) of the Master Servicer or the validity or
         enforceability of this Master Servicing Agreement;

                  (ii)      The Master Servicer has the power and authority to make, execute, deliver and
         perform this Master Servicing Agreement and all of the transactions contemplated under this Master
         Servicing Agreement, and has taken all necessary corporate action to authorize the execution, delivery
         and performance of this Master Servicing Agreement. When executed and delivered, this Master
         Servicing Agreement will constitute the legal, valid and binding obligation of the Master Servicer
         enforceable in accordance with its terms, except as enforcement of such terms may be limited by
         bankruptcy, insolvency or similar laws affecting the enforcement of creditors’ rights generally and by
         the availability of equitable remedies;

                  (iii)     The Master Servicer is not required to obtain the consent of any other Person or any
         consent, license, approval or authorization from, or registration or declaration with, any governmental
         authority, bureau or agency in connection with the execution, delivery, performance, validity or
         enforceability of this Master Servicing Agreement, except for such consent, license, approval or
         authorization, or registration or declaration, as shall have been obtained or filed, as the case may be;

                   (iv)    The execution and delivery of this Master Servicing Agreement and the performance
         of the transactions contemplated hereby by the Master Servicer will not violate any provision of any
         existing law or regulation or any order or decree of any court applicable to the Master Servicer or any
         provision of the certificate of incorporation or bylaws of the Master Servicer, or constitute a material
         breach of any mortgage, indenture, contract or other agreement to which the Master Servicer is a party
         or by which the Master Servicer may be bound; and




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                  12/12/2017
                                                                         Page 9 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 10 of 38



                  (v)      No litigation or administrative proceeding of or before any court, tribunal or
          governmental body is currently pending (other than litigation with respect to which pleadings or
          documents have been filed with a court, but not served on the Master Servicer), or to the knowledge of
          the Master Servicer threatened, against the Master Servicer or any of its properties or with respect to
          this Master Servicing Agreement or the Notes or the Certificates which, to the knowledge of the
          Master Servicer, has a reasonable likelihood of resulting in a material adverse effect on the transactions
          contemplated by this Master Servicing Agreement.

         The foregoing representations and warranties shall survive any termination of the Master Servicer
 hereunder.

          Section 2.02       Existence.

           The Issuer will keep in full effect its existence, rights and franchises as a statutory trust under the laws
 of the State of Delaware (unless it becomes, or any successor Issuer hereunder is or becomes, organized under
 the laws of any other state or of the United States of America, in which case the Issuer will keep in full effect its
 existence, rights and franchises under the laws of such other jurisdiction) and will obtain and preserve its
 qualification to do business in each jurisdiction in which such qualification is or shall be necessary to protect the
 validity and enforceability of this Master Servicing Agreement.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                       12/12/2017
                                                                        Page 10 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 11 of 38




                                           ARTICLE III
                         ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

          Section 3.01      Master Servicer to Assure Servicing.

          The Master Servicer shall supervise, monitor and oversee the obligations of the Servicer to service and
 administer the Mortgage Loans in accordance with the terms of the Servicing Agreement and shall have full
 power and authority to do any and all things which it may deem necessary or desirable in connection with such
 master servicing and administration. In performing its obligations hereunder, the Master Servicer shall act in a
 manner consistent with Accepted Master Servicing Practices. Furthermore, the Master Servicer shall oversee
 and consult with the Servicer as necessary from time-to-time to carry out the Master Servicer’s obligations
 hereunder, shall receive, review and evaluate all reports, information and other data provided to the Master
 Servicer by the Servicer and shall cause the Servicer to perform and observe the covenants, obligations and
 conditions to be performed or observed by such Servicer under the Servicing Agreement. The Master Servicer
 shall independently and separately monitor the Servicer’s servicing activities with respect to the Mortgage
 Loans, reconcile the results of such monitoring with such information provided in the previous sentence on a
 monthly basis and coordinate corrective adjustments to the Servicer’s and Master Servicer’s records, and based
 on such reconciled and corrected information, the Master Servicer shall provide such information to the
 Securities Administrator as shall be necessary in order for it to prepare the statements specified in Section 7.05
 of the Indenture, and prepare any other information and statements required to be forwarded by the Master
 Servicer hereunder. The Master Servicer shall reconcile the results of its Mortgage Loan monitoring with the
 actual remittances of the Servicer pursuant to the Servicing Agreement.

           The Indenture Trustee shall furnish the Servicer and the Master Servicer with any powers of attorney
 and other documents in form as provided to it necessary or appropriate to enable the Servicer and the Master
 Servicer to service and administer the related Mortgage Loans and REO Property. The Indenture Trustee shall
 not be liable for the Servicer’s or the Master Servicer’s use or misuse of such powers of attorney.

          The Indenture Trustee shall execute and deliver to the Servicer or the Master Servicer, as applicable
 based on the requesting party, any court pleadings, requests for trustee’s sale or other documents necessary or
 reasonably desirable to (i) the foreclosure or trustee’s sale with respect to a Mortgaged Property; (ii) any legal
 action brought to obtain judgment against any Mortgagor on the Mortgage Note or Security Instrument; (iii)
 obtain a deficiency judgment against the Mortgagor; or (iv) enforce any other rights or remedies provided by
 the Mortgage Note or Security Instrument or otherwise available at law or equity.

         The relationship of the Master Servicer (and of any successor to the Master Servicer under this
 Agreement) to the Indenture Trustee under this Agreement is intended by the parties to be that of an
 independent contractor and not that of a joint venturer, partner or agent.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                   12/12/2017
                                                                        Page 11 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 12 of 38



          To the extent such matters are within the control of the Master Servicer, the Master Servicer may not
 consent to the placing of a lien senior to that of the Mortgage on the related Mortgaged Property.

          To the extent such matters are within the control of the Master Servicer, notwithstanding the provisions
 of Subsection 3.01(a), the Master Servicer shall not take any action inconsistent with the interests of the
 Indenture Trustee or the Noteholders or with the rights and interests of the Indenture Trustee or the Noteholders
 under this Master Servicing Agreement.

           The Master Servicer shall master service the Mortgage Loans and shall have full power and authority
 to do any and all things that it may deem necessary or desirable in connection with the master servicing and
 administration of the Mortgage Loans, including but not limited to the power and authority (i) to execute and
 deliver, on behalf of the Issuer, Noteholders and the Indenture Trustee, customary consents or waivers and other
 instruments and documents, (ii) to consent to transfers of any Mortgaged Property and assumptions of the
 Mortgage Notes and related Mortgages, (iii) to collect any Insurance Proceeds and Liquidation Proceeds, and
 (iv) to effectuate foreclosure or other conversion of the ownership of the Mortgaged Property securing any
 Mortgage Loan, in each case, in accordance with the provisions of this Master Servicing Agreement and the
 Servicing Agreement, as applicable. The Indenture Trustee shall furnish the Master Servicer, upon written
 request from a Servicing Officer, with any powers of attorney empowering the Master Servicer or the Servicer
 to execute and deliver instruments of satisfaction or cancellation, or of partial or full release or discharge, and to
 foreclose upon or otherwise liquidate Mortgaged Property, and to appeal, prosecute or defend in any court
 action relating to the Mortgage Loans or the Mortgaged Property, in accordance with this Master Servicing
 Agreement and the Servicing Agreement, and the Indenture Trustee shall execute and deliver such other
 documents, as the Master Servicer may request, to enable the Master Servicer to master service and administer
 the Mortgage Loans and carry out its duties hereunder, in each case in accordance with Accepted Master
 Servicing Practices (and the Indenture Trustee shall have no liability for use or misuse of any such powers of
 attorney by the Master Servicer or the Servicer). If the Master Servicer or the Indenture Trustee has been
 advised that it is likely that the laws of the state in which action is to be taken prohibit such action if taken in the
 name of the Indenture Trustee or that the Indenture Trustee would be adversely affected under the “doing
 business” or tax laws of such state if such action is taken in its name, the Master Servicer shall join with the
 Indenture Trustee in the appointment of a co-trustee.

          Section 3.02       Monitoring of Servicer.

          (a)     The Master Servicer shall be responsible for reporting to the Issuer, the Indenture Trustee and
 the Depositor the compliance by the Servicer with its duties under the Servicing Agreement. In the review of
 the Servicer’s activities, the Master Servicer may rely upon an officer’s certificate of the Servicer (or similar
 document signed by an officer of the Servicer) with regard to such Servicer’s compliance with the terms of the
 Servicing Agreement. In the event that the Master Servicer, in its judgment, determines that the Servicer should
 be terminated in accordance with the Servicing Agreement, or that a notice should be sent pursuant to the
 Servicing Agreement with respect to the occurrence of an event that, unless cured, would constitute grounds for
 such termination, the Master Servicer shall notify the Depositor, the Issuer and the Indenture Trustee thereof
 and the Master Servicer shall issue such notice or take such




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                         12/12/2017
                                                                        Page 12 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 13 of 38


 other action as it deems appropriate. In addition, upon the occurrence of any Servicing Trigger Event, the
 Master Servicer shall terminate the rights and responsibilities of the Servicer under the Servicing Agreement;
 provided, however, that in the event that the Servicer is rated “SQ2-” or better by Moody’s on any date, the
 Servicing Trigger Event shall no longer apply to the Servicer.

                   (b)      The Master Servicer, for the benefit of the Issuer, the Indenture Trustee and the
 Noteholders, shall enforce the obligations of the Servicer under the Servicing Agreement, and shall, in the event
 that the Servicer fails to perform its obligations in accordance with the Servicing Agreement, subject to the
 preceding paragraph, terminate the rights and obligations of the Servicer thereunder and act as servicer of the
 related Mortgage Loans or cause a successor Servicer selected by the Master Servicer to assume the obligations
 of the Servicer under the Servicing Agreement; provided, however, it is understood and acknowledged by the
 parties hereto that there will be a period of transition (not to exceed 100 days) before the actual servicing
 functions can be fully transferred to such successor Servicer. Such enforcement, including, without limitation,
 the legal prosecution of claims, termination of the Servicing Agreement and the pursuit of other appropriate
 remedies, shall be in such form and carried out to such an extent and at such time as the Master Servicer, in its
 good faith business judgment, would require were it the owner of the related Mortgage Loans. Except as
 otherwise provided in Subsection (c) below, the Master Servicer shall pay the costs of such enforcement at its
 own expense, provided that the Master Servicer shall not be required to prosecute or defend any legal action
 except to the extent that the Master Servicer shall have received reasonable indemnity for its costs and expenses
 in pursuing such action.

                   (c)      To the extent that the costs and expenses of the Master Servicer related to any
 termination of the Servicer, appointment of a successor Servicer or the transfer and assumption of servicing by
 the Master Servicer with respect to the Servicing Agreement (including, without limitation, (i) all legal costs
 and expenses and all due diligence costs and expenses associated with an evaluation of the potential termination
 of the Servicer as a result of an event of default by the Servicer and (ii) all costs and expenses associated with
 the complete transfer of servicing, including all servicing files and all servicing data and the completion,
 correction or manipulation of such servicing data as may be required by the successor servicer to correct any
 errors or insufficiencies in the servicing data or otherwise to enable the successor servicer to service the
 Mortgage Loans in accordance with the Servicing Agreement) are not fully and timely reimbursed by the
 terminated Servicer, the Master Servicer shall be entitled to reimbursement of such costs and expenses from the
 Securities Administrator Collection Account.

                  (d)     The Master Servicer shall require the Servicer to comply with the remittance
 requirements and other obligations set forth in the Servicing Agreement.

                   (e)    If the Master Servicer acts as Servicer, it will not assume liability for the
 representations and warranties of the Servicer, if any, that it replaces.

          Section 3.03      Fidelity Bond.

          The Master Servicer, at its expense, shall maintain in effect a blanket fidelity bond and an errors and
 omissions insurance policy, affording coverage with respect to all directors, officers, employees and other
 Persons acting on such Master Servicer’s behalf, and covering errors and




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                   12/12/2017
                                                                        Page 13 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 14 of 38


 omissions in the performance of the Master Servicer’s obligations hereunder. The errors and omissions
 insurance policy and the fidelity bond shall be in such form and amount generally acceptable for entities serving
 as master servicers or trustees.

          Section 3.04      Liability of the Master Servicer.

          The Master Servicer shall be liable in accordance herewith only to the extent of the obligations
 specifically imposed upon and undertaken by it herein.

          Section 3.05   Assumption or Termination of Subservicing Agreements by Indenture Trustee.

                    (a)     If the Indenture Trustee, as successor Master Servicer, or another successor Master
 Servicer shall assume the master servicing obligations of the Master Servicer in accordance with Section 6.02
 below, the Indenture Trustee, to the extent necessary to permit the Indenture Trustee to carry out the provisions
 of Section 6.02 with respect to the Mortgage Loans, shall succeed to all of the rights and obligations of the
 Master Servicer under the Servicing Agreement. In such event, the Indenture Trustee or its designee as the
 successor master servicer shall be deemed to have assumed all of the Master Servicer’s rights and obligations
 therein and to have replaced the Master Servicer as a party to such Servicing Agreement to the same extent as if
 such Servicing Agreement had been assigned to the Indenture Trustee or its designee as a successor master
 servicer, except that the Indenture Trustee or its designee as a successor master servicer shall not be deemed to
 have assumed any obligations or liabilities of the Master Servicer arising prior to such assumption (other than
 the obligation to make any Monthly Advances) and the Master Servicer shall not thereby be relieved of any
 liability or obligations under such Servicing Agreement arising prior to such assumption. Nothing in the
 foregoing shall be deemed to entitle the Indenture Trustee or its designee as a successor master servicer at any
 time to receive any portion of the servicing compensation provided under Section 3.15 except for the Master
 Servicer Compensation.

                   (b)     In the event that the Indenture Trustee, as successor Master Servicer, or another
 successor Master Servicer assumes the servicing obligations of the Master Servicer under Section 6.02, upon
 the reasonable request of the Indenture Trustee or such successor Master Servicer, the Master Servicer shall at
 its own expense (or the expense of the Trust, if the Master Servicer fails to do so) deliver to the Indenture
 Trustee, or to such successor Master Servicer, photocopies of all documents, files and records, electronic or
 otherwise, relating to the Servicing Agreement and the related Mortgage Loans or REO Property then being
 serviced and an accounting of amounts collected and held by it, if any, and will otherwise cooperate and use its
 reasonable efforts to effect the orderly and efficient transfer of the Servicing Agreement, or responsibilities
 hereunder to the Indenture Trustee, as successor Master Servicer, or to such other successor Master Servicer.

          Section 3.06      Collection of Mortgage Loan Payments.

                   (a)    The Master Servicer will coordinate and monitor remittances by the Servicer to it with
 respect to the Mortgage Loans in accordance with this Master Servicing Agreement.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                  12/12/2017
                                                                        Page 14 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 15 of 38



                    (b)     The Master Servicer shall enforce the obligation of the Servicer to establish and
 maintain a Protected Account in accordance with the Servicing Agreement, with records to be kept with respect
 thereto on a Mortgage Loan by Mortgage Loan basis, into which account shall be deposited within 48 hours (or
 as of such other time specified in the Servicing Agreement) of receipt, all collections of principal and interest on
 any Mortgage Loan and any REO Property received by the Servicer, including Principal Prepayments,
 Insurance Proceeds, Liquidation Proceeds, and advances made from the Servicer’s own funds (less servicing
 compensation as permitted by the Servicing Agreement in the case of the Servicer) and all other amounts to be
 deposited in the Protected Account. The Servicer is hereby authorized to make withdrawals from and deposits
 to the Protected Account for purposes required or permitted by this Master Servicing Agreement. To the extent
 provided in the Servicing Agreement, the Protected Account shall be an Eligible Account and segregated on the
 books of such institution in the name of the Indenture Trustee for the benefit of the Noteholders.

                    (c)     To the extent provided in the Servicing Agreement, amounts on deposit in the
 Protected Account may be invested in Eligible Investments in the name of the Indenture Trustee for the benefit
 of Noteholders and, except as provided in the preceding paragraph, not commingled with any other funds. Such
 Eligible Investments shall mature, or shall be subject to redemption or withdrawal, no later than the date on
 which such funds are required to be withdrawn for deposit in the Securities Administrator Collection Account,
 and shall be held until required for such deposit. The income earned from Eligible Investments made pursuant
 to this Section 3.06 shall be paid to the Servicer under the Servicing Agreement, and the risk of loss of moneys
 required to be distributed to the Noteholders resulting from such investments shall be borne by and be the risk
 of the Servicer. The Servicer (to the extent required by the Servicing Agreement) shall deposit the amount of
 any such loss in the Protected Account not later than the Business Day prior to the next Servicer Remittance
 Date.

                   (d)     The Securities Administrator shall establish a segregated account in the name of the
 Indenture Trustee for the benefit of the Noteholders (the “Securities Administrator Collection Account”), which
 shall be an Eligible Account, in which the Securities Administrator shall deposit or cause to be deposited any
 amounts representing payments on and any collections in respect of the Mortgage Loans due subsequent to the
 Cut-off Date (other than in respect of the payments referred to in the following paragraph) within forty-eight
 (48) hours following receipt thereof, including the following payments and collections received or made by it
 (without duplication):

                  (i)     Any amounts withdrawn from the Protected Account and remitted to the Securities
          Administrator by the Servicer;

                  (ii)     Any Monthly Advance and any Compensating Interest Payments required to be made
          by the Master Servicer hereunder;

                  (iii)    Any Insurance Proceeds or Net Liquidation Proceeds received by or on behalf of the
          Master Servicer or which were not deposited in the Protected Account;

                   (iv)     Any amounts required to be deposited with respect to losses on investments of
          deposits in the Protected Account and remitted to the Securities




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                     12/12/2017
                                                                        Page 15 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 16 of 38


          Administrator by the Servicer and any amounts required to be deposited with respect to losses on
          investments of deposits in the Securities Administrator Collection Account and remitted by the Master
          Servicer to the Securities Administrator; and

                   (v)     Any other amounts received by or on behalf of the Master Servicer and required to be
          deposited in the Securities Administrator Collection Account pursuant to this Agreement.

 All amounts deposited to the Securities Administrator Collection Account shall be held by the Securities
 Administrator in the name of the Indenture Trustee in trust for the benefit of the Noteholders in accordance with
 the terms and provisions of this Master Servicing Agreement and the Indenture. The requirements for crediting
 the Securities Administrator Collection Account shall be exclusive, it being understood and agreed that, without
 limiting the generality of the foregoing, payments in the nature of (i) late payment charges or assumption, tax
 service, statement account or payoff, substitution, satisfaction, release and other like fees and charges, need not
 be credited by the Master Servicer, Securities Administrator or the Servicer to the Securities Administrator
 Collection Account or remitted by the Master Servicer or Servicer to the Securities Administrator for deposit in
 the Securities Administrator Collection Account, as applicable. In the event that the Master Servicer or Servicer
 shall remit or cause to be remitted to the Securities Administrator for deposit to the Securities Administrator
 Collection Account any amount not required to be credited thereto, the Securities Administrator, upon receipt of
 a written request therefor signed by a Servicing Officer of the Master Servicer or Servicer, shall promptly
 transfer such amount to the Master Servicer or Servicer, any provision herein to the contrary notwithstanding.

           The amount at any time credited to the Securities Administrator Collection Account may be invested,
 in the name of the Indenture Trustee, or its nominee, for the benefit of the Noteholders, in Eligible Investments
 as directed by the Securities Administrator. All Eligible Investments shall mature or be subject to redemption or
 withdrawal on or before, and shall be held until, the next succeeding Payment Date. Any and all investment
 earnings on amounts on deposit in the Securities Administrator Collection Account from time to time shall be
 for the account of the Master Servicer. The Securities Administrator from time to time shall be permitted to
 withdraw or receive distribution of any and all investment earnings from the Securities Administrator Collection
 Account for payment to the Master Servicer. The risk of loss of moneys required to be distributed to the
 Noteholders resulting from such investments shall be borne by and be the risk of the Master Servicer. The
 Master Servicer shall deposit the amount of any such loss in the Securities Administrator Collection Account
 within two Business Days of receipt of notification of such loss but not later than the Business Day prior to the
 Payment Date on which the moneys so invested are required to be distributed to the Noteholders.

          Section 3.07      Withdrawals from the Securities Administrator Collection Account.

                   (a)      The Securities Administrator shall, from time to time as provided herein, make
 withdrawals from the Securities Administrator Collection Account of amounts on deposit therein pursuant to
 Section 3.06 that are attributable to the Mortgage Loans for the following purposes (without duplication):




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                    12/12/2017
                                                                      Page 16 of 37
      Case 1:18-cv-01951-VSB-SDA Document 166-9
                                          200-8 Filed 10/16/19
                                                      12/03/19 Page 17 of 38



               (i)      To remit to the Indenture Trustee, on the Business Day prior to each Payment Date,
       for deposit in the Payment Account the funds in the Securities Administrator Collection Account
       which are to be distributed to the Indenture Trustee and the Noteholders and Certificateholders as
       provided in the Indenture on a Payment Date;

                 (ii)     to the extent deposited to the Securities Administrator Collection Account, to
       reimburse the Master Servicer or the Servicer for previously unreimbursed expenses incurred in
       maintaining individual insurance policies pursuant to Sections 3.10 or 3.11 of the Servicing
       Agreement, or Liquidation Expenses, paid pursuant to Section 3.13 of the Servicing Agreement or
       otherwise reimbursable pursuant to the terms of this Master Servicing Agreement, such withdrawal
       right being limited to amounts received on the related Mortgage Loans (other than any Repurchase
       Price in respect thereto) which represent late recoveries of the payments for which such advances were
       made, or from related Liquidation Proceeds;

               (iii)   reserved;

                (iv)     to pay to the Seller, with respect to any Mortgage Loan or property acquired in
       respect thereof that has been purchased or otherwise transferred to the Seller, all amounts received
       thereon and not required to be distributed to Noteholders as of the date on which the related Purchase
       Price or Repurchase Price is determined;

                (v)    to reimburse the Master Servicer or the Servicer for any Monthly Advance of its own
       funds or any advance of such Servicer’s own funds, the right of the Master Servicer or Servicer to
       reimbursement pursuant to this subclause (v) being limited to amounts received (including, for this
       purpose, the Repurchase Price therefor, Insurance Proceeds and Liquidation Proceeds) which represent
       late payments or recoveries of the principal of or interest on such Mortgage Loan respecting which
       such Monthly Advance or advance was made;

                 (vi)   to reimburse the Master Servicer or the Servicer from Insurance Proceeds or
       Liquidation Proceeds relating to a particular Mortgage Loan for amounts expended by the Master
       Servicer or such Servicer pursuant to Section 3.13 of the Servicing Agreement in connection with the
       restoration of the related Mortgaged Property which was damaged by the Uninsured Cause or in
       connection with the liquidation of such Mortgage Loan;

                 (vii)   to pay the Servicer, as appropriate, from Liquidation Proceeds or Insurance Proceeds
       received in connection with the liquidation of any Mortgage Loan, the amount which the Servicer
       would have been entitled to receive under subclause (ii) of this Subsection 3.07(a) as servicing
       compensation on account of each defaulted Monthly Payment on such Mortgage Loan if paid in a
       timely manner by the related Mortgagor, but only to the extent that the aggregate of Liquidation
       Proceeds and Insurance Proceeds with respect to such Mortgage Loan, after any reimbursement to the
       Master Servicer or the Servicer, pursuant to other subclauses of this Subsection 3.07(a), exceeds the
       outstanding Stated Principal Balance of such Mortgage Loan plus accrued and unpaid interest thereon
       at the related Mortgage Rate less the Servicing Fee Rate to but not including the date of




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                             12/12/2017
                                                                        Page 17 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 18 of 38


          payment (in any event, the aggregate amount of servicing compensation received by the Servicer with
          respect to any defaulted Monthly Payment shall not exceed the applicable Servicing Fee);

                   (viii) to reimburse the Master Servicer or the Servicer for any Nonrecoverable Advance
          previously made, and not otherwise reimbursed pursuant to this Subsection 3.07(a);

                  (ix)     to reimburse the Master Servicer or the Servicer for any Monthly Advance or
          advance, after a Realized Loss has been allocated with respect to the related Mortgage Loan if the
          Monthly Advance or advance has not been reimbursed pursuant to clause (v);

                   (x)    to reimburse the Master Servicer for expenses, costs and liabilities incurred by and
          reimbursable to it pursuant to Sections 3.02 and 5.03, to the extent that the Master Servicer has not
          already reimbursed itself for such amounts from the Securities Administrator Collection Account;

                   (xi)      to pay to the Servicer, as additional servicing compensation, any Foreclosure Profit to
          the extent not retained by the Servicer;

                   (xii)   to reimburse or pay the Servicer any such amounts as are due thereto under the
          Servicing Agreement and have not been retained by or paid to the Servicer, to the extent provided in
          the Servicing Agreement;

                   (xiii) to reimburse the Securities Administrator or the Master Servicer for expenses, costs
          and liabilities incurred by or reimbursable to it pursuant to this Agreement, the Indenture and the Trust
          Agreement, to the extent such amounts have not already been paid or reimbursed to such party from
          the Securities Administrator Collection Account;

                  (xiv) to withdraw any other amount deposited in the Securities Administrator Collection
          Account that was not required to be deposited therein pursuant to Section 3.06; and

                   (xv)     to clear and terminate the Securities Administrator Collection Account following a
          termination of the Trust pursuant to Section 8.01 of the Trust Agreement.

 In connection with withdrawals pursuant to clauses (ii), (iii), (iv), (v), (vi), (vii) and (ix), the Master Servicer’s
 and Servicer’s entitlement thereto is limited to collections or other recoveries on the related Mortgage Loan, and
 the Master Servicer and Servicer shall keep and maintain separate accounting, on a Mortgage Loan by
 Mortgage Loan basis, for the purpose of justifying any withdrawal from the Securities Administrator Collection
 Account pursuant to such clauses.

                   (b)     Notwithstanding the provisions of this Section 3.07, the Master Servicer shall allow
 the Servicer to deduct from amounts received by it or from the related account maintained by the Servicer, prior
 to deposit in the Securities Administrator Collection Account, any portion to which such Servicer is entitled
 hereunder as servicing compensation (including




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                       12/12/2017
                                                                        Page 18 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 19 of 38


 income on Eligible Investments) or reimbursement of any reimbursable Monthly Advances or Servicing
 Advances made by such Servicer.

          Section 3.08 Reserved.

          Section 3.09   Access to Certain Documentation and Information Regarding the Mortgage Loans.

          The Master Servicer shall provide, and shall cause the Servicer to provide, to the Indenture Trustee and
 the Owner Trustee access to the documentation regarding the related Mortgage Loans and REO Property and to
 the Noteholders, the FDIC, and the supervisory agents and examiners of the FDIC access to the documentation
 regarding the related Mortgage Loans required by applicable regulations, such access being afforded without
 charge but only upon reasonable request and during normal business hours at the offices of the Master Servicer
 or the Servicer that are designated by these entities; provided, however, that, unless otherwise required by law,
 the Master Servicer or the Servicer shall not be required to provide access to such documentation if the
 provision thereof would violate the legal right to privacy of any Mortgagor; provided, further, however, that the
 Indenture Trustee and the Owner Trustee shall coordinate their requests for such access so as not to impose an
 unreasonable burden on, or cause an unreasonable interruption of, the business of the Master Servicer or the
 Servicer. The Master Servicer and the Servicer shall allow representatives of the above entities to photocopy
 any of the documentation and shall provide equipment for that purpose at a charge that covers their own actual
 out-of-pocket costs.

          Section 3.10 Reserved.

          Section 3.11 Reserved.

          Section 3.12 Reserved.

          Section 3.13 Reserved.

          Section 3.14 Reserved.

          Section 3.15 Master Servicing Compensation.

                    (a)     The Master Servicer shall be entitled to the Master Servicing Fee on each Payment
 Date as compensation for the performance of its obligations hereunder. In addition, the Master Servicer shall be
 entitled to receive all income and gain realized from any investment of funds in the Securities Administrator
 Collection Account for the performance of its activities hereunder (the “Additional Master Servicer
 Compensation” and together with the Master Servicing Fee, the “Master Servicing Compensation”).

                    (b)     The Master Servicer shall be required to pay all expenses it incurs in connection with
 its master servicing activities under this Master Servicing Agreement and shall not be entitled in connection
 with its master servicing activities under this Master Servicing Agreement to reimbursement except as provided
 in this Master Servicing Agreement.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                  12/12/2017
                                                                        Page 19 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 20 of 38



          Section 3.16      Annual Officer’s Certificate as to Compliance.

                     (a)     The Master Servicer shall deliver to the Issuer, the Indenture Trustee, the Depositor
 and the Rating Agencies on or before March 1 of each year, commencing on March 1, 2006, an Officer’s
 Certificate, certifying that with respect to the period ending December 31 of the prior year: (i) such Servicing
 Officer has reviewed the activities of such Master Servicer during the preceding calendar year or portion thereof
 and its performance under this Master Servicing Agreement, (ii) to the best of such Servicing Officer’s
 knowledge, based on such review, such Master Servicer has performed and fulfilled its duties, responsibilities
 and obligations under this Master Servicing Agreement in all material respects throughout such year, or, if there
 has been a default in the fulfillment of any such duties, responsibilities or obligations, specifying each such
 default known to such Servicing Officer and the nature and status thereof, (iii) nothing has come to the attention
 of such Servicing Officer to lead such Servicing Officer to believe that the Servicer has failed to perform any of
 its duties, responsibilities and obligations under the Servicing Agreement in all material respects throughout
 such year, or, if there has been a material default in the performance or fulfillment of any such duties,
 responsibilities or obligations, specifying each such default known to such Servicing Officer and the nature and
 status thereof.

                   (b)    Copies of such statements shall be provided to any Noteholder upon request, by the
 Master Servicer or by the Indenture Trustee at the Master Servicer’s expense if the Master Servicer failed to
 provide such copies (unless (i) the Master Servicer shall have failed to provide the Indenture Trustee with such
 statement or (ii) the Indenture Trustee shall be unaware of the Master Servicer’s failure to provide such
 statement).

          Section 3.17      Annual Independent Public Accountant’s Servicing Report.

          If the Master Servicer has, during the course of any fiscal year, directly serviced any of the Mortgage
 Loans, then the Master Servicer at its expense shall cause a nationally recognized firm of independent certified
 public accountants to furnish a statement to the Issuer, the Indenture Trustee, the Rating Agencies and the
 Depositor on or before March 1 of each year, to the effect that, with respect to the most recently ended fiscal
 year, such firm has examined certain records and documents relating to the Master Servicer’s performance of its
 servicing obligations under this Master Servicing Agreement and pooling and servicing and trust agreements in
 material respects similar to this Master Servicing Agreement and to each other and that, on the basis of such
 examination conducted substantially in compliance with the audit program for mortgages serviced for Freddie
 Mac or the Uniform Single Attestation Program for Mortgage Bankers, such firm is of the opinion that the
 Master Servicer’s activities have been conducted in compliance with this Master Servicing Agreement, or that
 such examination has disclosed no material items of noncompliance except for (i) such exceptions as such firm
 believes to be immaterial, (ii) such other exceptions as are set forth in such statement and (iii) such exceptions
 that the Uniform Single Attestation Program for Mortgage Bankers or the Audit Program for Mortgages
 Serviced by Freddie Mac requires it to report. Copies of such statements shall be provided to any Noteholder
 upon request by the Master Servicer, or by the Indenture Trustee at the expense of the Master Servicer if the
 Master Servicer shall fail to provide such copies. If such report discloses exceptions that are material, the
 Master Servicer shall advise the Indenture Trustee whether such exceptions have been or are susceptible of
 cure, and will take prompt action to do so.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                   12/12/2017
                                                                        Page 20 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 21 of 38




                                         ARTICLE IV
                          ADVANCES; COMPENSATING INTEREST; REPORTING

          Section 4.01      Reserved.

          Section 4.02      Reserved.

          Section 4.03      Reserved.

          Section 4.04      Advances.

          If the Monthly Payment on a Mortgage Loan that was due on a related Due Date is delinquent other
 than as a result of application of the Relief Act and for which the Servicer was required to make an advance
 pursuant to the Servicing Agreement exceeds the amount deposited in the Securities Administrator Collection
 Account which will be used for an advance with respect to such Mortgage Loan, the Master Servicer, in its
 capacity as successor Servicer, will deposit in the Securities Administrator Collection Account not later than the
 Business Day immediately preceding the related Payment Date an amount equal to such deficiency, net of the
 Servicing Fee for such Mortgage Loan except to the extent the Master Servicer determines any such advance to
 be a Nonrecoverable Advance. Subject to the foregoing, the Master Servicer shall continue to make such
 advances through the date that the Servicer is required to do so under the Servicing Agreement. If the Master
 Servicer deems an advance to be a Nonrecoverable Advance, on the Business Day prior to the Payment Date,
 the Master Servicer shall present an Officer’s Certificate to the Securities Administrator (i) stating that the
 Master Servicer elects not to make a Monthly Advance in a stated amount and (ii) detailing the reason it deems
 the advance to be a Nonrecoverable Advance.

          Section 4.05      Compensating Interest Payments.

         The Master Servicer shall deposit in the Securities Administrator Collection Account not later than the
 Business Day immediately preceding the related Payment Date an amount equal to the lesser of (i) the sum of
 the aggregate amount required to be paid by the Servicer under the Servicing Agreement with respect to
 Compensating Interest with respect to the Mortgage Loans for the related Prepayment Period, and not so paid
 by the Servicer and (ii) the Master Servicer Compensation for such Payment Date (such amount, the
 “Compensating Interest Payment”). The Master Servicer shall not be entitled to any reimbursement of any
 Compensating Interest Payment.

          Section 4.06      Exchange Act Reporting.

                  (a)    The Securities Administrator and the Master Servicer shall reasonably cooperate with
 the Issuer and the Depositor in connection with the Trust’s satisfying the reporting requirements under the
 Exchange Act. The Securities Administrator shall prepare on behalf of the Trust any Forms 8-K, or other
 comparable Form containing the same or comparable information or other information mutually agreed upon,
 described below and 10-K customary for




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                   12/12/2017
                                                                        Page 21 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 22 of 38


 similar securities as required by the Exchange Act and the Rules and Regulations of the Commission
 thereunder. The Depositor shall sign (or shall cause another entity acceptable to the Commission to sign) such
 forms and prepare and sign (or cause another entity acceptable to the Commission to sign) the Sarbanes Oxley
 Certification. The Securities Administrator shall file (via the Commission’s Electronic Data Gathering and
 Retrieval System) such forms on behalf of the Depositor or Issuer (or such other entity). The Depositor and the
 Issuer hereby grant to the Securities Administrator a limited power of attorney to execute any Form 8-K and file
 each such document on behalf of the Depositor and the Issuer. Such power of attorney shall continue until the
 earlier of (i) receipt by the Securities Administrator from the Depositor and the Issuer of written termination of
 such power of attorney and (ii) the termination of the Trust. Notwithstanding anything herein or in the Indenture
 to the contrary, the Depositor, and not the Securities Administrator, shall be responsible for executing each
 Form 10-K filed on behalf of the Trust. Neither the Master Servicer nor the Securities Administrator shall be
 responsible for signing the Sarbanes Oxley Certification.

                    (b)     The Depositor shall prepare and file or cause to be prepared and filed the initial
 current report on Form 8-K for the Issuer. Within 15 days after each Distribution Date, a Form 8-K (or other
 comparable form, as described above) shall be filed by the Securities Administrator with a copy of the statement
 to the Certificateholders for such Distribution Date as an exhibit thereto. If expressly instructed in writing by the
 Depositor, the Securities Administrator shall, in accordance with industry standards, prepare and deliver to the
 Depositor for execution a Form 15 Suspension Notice with respect to the Issuer. Prior to (unless and until a
                                                                  th
 Form 15 Suspension Notice shall have been filed) March 30 of each year (or such earlier date as may be
 required or permitted by the Exchange Act and the Rules and Regulations of the Commission), the Securities
 Administrator shall file a Form 10-K, in substance as required by applicable law or applicable Commission
 staff’s interpretations. The Securities Administrator shall prepare the Form 10-K and provide the Depositor with
                                          th
 the Form 10-K no later than March 25 of each year. The Depositor shall execute such Form 10-K upon its
 receipt and shall provide the original of such executed Form 10-K to the Securities Administrator no later than
           th
 March 27 of each year. Such Form 10-K shall include as exhibits the Master Servicer’s annual statement of
 compliance described under Section 3.16 and the accountant’s report described under Section 3.17, the
 Servicer’s annual statement of compliance and accountant’s report as described in the Servicing Agreement and
 the Sarbanes Oxley Certification, in each case to the extent required and timely delivered to the Securities
 Administrator. If they are not so timely delivered, the Securities Administrator shall file an amended Form 10-K
 including such documents as exhibits reasonably promptly after they are delivered to the Securities
 Administrator. The Securities Administrator shall have no liability with respect to any failure to properly
 prepare or file such periodic reports resulting from or relating to the Securities Administrator’s inability or
 failure to obtain any information not resulting from its own negligence or willful misconduct.

                   (c)     In addition, the Securities Administrator shall sign a certification (in the form attached
 hereto as Exhibit C-2) for the benefit of the Depositor and its officers, directors and Affiliates regarding certain
 aspects of items 1 through 3 of the Certification (provided, however, that the Securities Administrator shall not
 undertake an analysis of any accountant’s report attached as an exhibit to the Form 10-K).




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                      12/12/2017
                                                                        Page 22 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 23 of 38



                     (d)     In addition, (i) the Securities Administrator shall indemnify and hold harmless the
 Issuer and the Depositor and their officers, directors and Affiliates from and against any losses, damages,
 penalties, fines, forfeitures, reasonable and necessary legal fees and related costs, judgments and other costs and
 expenses arising out of or based upon a failure of the Securities Administrator to deliver the certification
 referred to in clause (c) above, and (ii) the Securities Administrator shall indemnify and hold harmless the
 Issuer, the Depositor and their respective officers, directors and Affiliates from and against any losses, damages,
 penalties, fines, forfeitures, reasonable and necessary legal fees and related costs, judgments and other costs and
 expenses arising out of or based upon a breach of the Securities Administrator’s obligations under this Section
 4.06 or the Securities Administrator’s negligence, bad faith or willful misconduct in connection therewith.

                   (e)    Notwithstanding any other provision of the Basic Documents, the provisions of this
 Section 4.06 may be amended by the Master Servicer, the Issuer, the Securities Administrator and the Indenture
 Trustee without the consent of the Securityholders.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                    12/12/2017
                                                                        Page 23 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 24 of 38




                                                ARTICLE V
                                           THE MASTER SERVICER

          Section 5.01      Liability of the Master Servicer.

          The Master Servicer shall be liable in accordance herewith only to the extent of the obligations
 specifically imposed upon and undertaken by the Master Servicer herein.

          Section 5.02   Merger or Consolidation of or Assumption of the Obligations of the Master Servicer.

          Any corporation into which the Master Servicer may be merged or converted or with which it may be
 consolidated, or any corporation resulting from any merger, conversion or consolidation to which the Master
 Servicer shall be a party, or any corporation succeeding to the business of the Master Servicer, shall be the
 successor of the Master Servicer hereunder, without the execution or filing of any paper or any further act on
 the part of any of the parties hereto, anything herein to the contrary notwithstanding; provided, however, that
 the successor or surviving Person to the Master Servicer shall be qualified to sell mortgage loans to and service
 mortgage loans for Fannie Mae or Freddie Mac.

          The Master Servicer may assign its rights and delegate its duties and obligations under this Master
 Servicing Agreement; provided, that the Person accepting such assignment or delegation shall be a Person
 which is qualified to service mortgage loans on behalf of Fannie Mae or Freddie Mac, shall have a net worth of
 not less than $10,000,000, is reasonably satisfactory to the Indenture Trustee (as pledgee of the Mortgage
 Loans) and the Depositor, is willing to service the Mortgage Loans and executes and delivers to the Indenture
 Trustee and the Depositor an agreement, in form and substance reasonably satisfactory to the Indenture Trustee
 and the Depositor, which contains an assumption by such Person of the due and punctual performance and
 observance of each covenant and condition to be performed or observed by the Master Servicer under this
 Master Servicing Agreement; provided, further, that each Rating Agency’s rating of the applicable Notes in
 effect immediately prior to such assignment and delegation will not be qualified, reduced, or withdrawn as a
 result of such assignment and delegation (as evidenced by a letter to such effect from each Rating Agency
 addressed and delivered to the Indenture Trustee) or considered to be below investment grade.

          Section 5.03      Limitation on Liability of the Master Servicer and Others.

           Neither the Master Servicer nor any of the directors or officers or employees or agents of the Master
 Servicer shall be under any liability to the Company, the Issuer, the Owner Trustee, the Securities
 Administrator, the Indenture Trustee or the Noteholders for any action taken or for refraining from the taking of
 any action in good faith pursuant to this Master Servicing Agreement, provided, however, that this provision
 shall not protect the Master Servicer or any such Person against any liability which would otherwise be imposed
 by reason of its willful misfeasance, bad faith or gross negligence in the performance of its duties hereunder or
 by reason of its reckless disregard of its obligations and duties hereunder. The Master Servicer and




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                  12/12/2017
                                                                        Page 24 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 25 of 38


 any director or officer or employee or agent of the Master Servicer may rely in good faith on any document of
 any kind prima facie properly executed and submitted by any Person respecting any matters arising hereunder.
 The Master Servicer and any director or officer or employee or agent of the Master Servicer shall be
 indemnified by the Trust Estate and held harmless against any loss, liability or expense incurred in connection
 with any legal action relating to this Master Servicing Agreement or any other Basic Document other than any
 loss, liability or expense incurred by reason of its willful misfeasance, bad faith or gross negligence in the
 performance of its duties hereunder or by reason of its reckless disregard of its obligations and duties hereunder.
 The Master Servicer shall not be under any obligation to appear in, prosecute or defend any legal action which
 is not incidental to its duties to master service the Mortgage Loans in accordance with this Master Servicing
 Agreement, and which in its opinion may involve it in any expense or liability; provided, however, that the
 Master Servicer may in its sole discretion undertake any such action which it may deem necessary or desirable
 in respect of this Master Servicing Agreement, and the rights and duties of the parties hereto and the interests of
 the Securityholders hereunder. In such event, the reasonable legal expenses and costs of such action and any
 liability resulting therefrom shall be expenses, costs and liabilities of the Trust Estate, and the Master Servicer
 shall be entitled to be reimbursed therefor. The Master Servicer’s right to indemnity or reimbursement pursuant
 to this Section 5.03 shall survive any resignation or termination of the Master Servicer pursuant to Sections 5.04
 or 6.01 with respect to any losses, expenses, costs or liabilities arising prior to such resignation or termination
 (or arising from events that occurred prior to such resignation or termination). The Master Servicer shall not be
 liable for any acts or omissions of the Servicer, except as otherwise expressly provided herein.

          Section 5.04      Master Servicer Not to Resign.

          Subject to the provisions of Section 5.02, the Master Servicer shall not resign from the obligations and
 duties hereby imposed on it except upon a determination that the performance of its obligations or duties
 hereunder are no longer permissible under applicable law (any such determination permitting the resignation of
 the Master Servicer shall be evidenced by an Opinion of Counsel to such effect delivered to the Indenture
 Trustee). No such resignation by the Master Servicer shall become effective until such successor master servicer
 shall have assumed the Master Servicer’s responsibilities and obligations hereunder or another successor Master
 Servicer has been appointed in accordance with Section 6.02 and has accepted such appointment. Any such
 resignation shall not relieve the Master Servicer of responsibility for any of the obligations specified in Sections
 6.01 and 6.02 as obligations that survive the resignation or termination of the Master Servicer. The Master
 Servicer shall have no claim (whether by subrogation or otherwise) or other action against any Noteholder for
 any amounts paid by the Master Servicer pursuant to any provision of this Master Servicing Agreement. Any
 resignation of the Master Servicer shall result in the automatic resignation of the Securities Administrator.

          Section 5.05      Delegation of Duties.

          In the ordinary course of business, the Master Servicer at any time may delegate any of its duties
 hereunder to any Person, including any of its Affiliates, who agrees to conduct such duties in accordance with
 standards comparable to those with which the Master Servicer complies pursuant to Section 3.01. Such
 delegation shall not relieve the Master Servicer of its




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                     12/12/2017
                                                                        Page 25 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 26 of 38


 liabilities and responsibilities with respect to such duties and shall not constitute a resignation within the
 meaning of Section 5.04.

          Section 5.06      Indemnification.

           The Master Servicer agrees to indemnify the Indenture Trustee, the Securities Administrator and
 Owner Trustee (each an “Indemnified Person”) for, and to hold them harmless against, any loss, liability or
 expense (including reasonable legal fees and disbursements of counsel) incurred on their part that may be
 sustained in connection with, arising out of, or relating to, any claim or legal action (including any pending or
 threatened claim or legal action) relating to this Master Servicing Agreement (i) related to the Master Servicer’s
 failure to perform its duties in material compliance with this Master Servicing Agreement (except as any such
 loss, liability or expense shall be otherwise reimbursable pursuant to this Agreement) or (ii) incurred by reason
 of the Master Servicer’s willful misfeasance, bad faith or gross negligence in the performance of duties
 hereunder or by reason of reckless disregard of obligations and duties hereunder, provided, in each case, that
 with respect to any such claim or legal action (or pending or threatened claim or legal action), the Indemnified
 Person shall have given the Master Servicer and the Depositor written notice thereof promptly after such
 Indemnified Person shall have with respect to such claim or legal action knowledge thereof. The Master
 Servicer’s failure to receive any such notice shall not affect an Indemnified Persons’ right to indemnification
 hereunder, except to the extent the Master Servicer is materially prejudiced by such failure to give notice. This
 indemnity shall survive the resignation or removal of the Indenture Trustee, Owner Trustee, the Securities
 Administrator and the Master Servicer and the termination of this Master Servicing Agreement.

          Section 5.07      Patriot Act.

          In order to comply with its duties under the USA Patriot Act of 2001, the Indenture Trustee shall
 obtain and verify certain information and documentation from the other parties to this Agreement including, but
 not limited to, each such party’s name, address and other identifying information.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                   12/12/2017
                                                                      Page 26 of 37
      Case 1:18-cv-01951-VSB-SDA Document 166-9
                                          200-8 Filed 10/16/19
                                                      12/03/19 Page 27 of 38




                                                ARTICLE VI
                                                 DEFAULT

       Section 6.01      Servicing Default.

       If any one of the following events (each, a “Servicing Default”) shall occur and be continuing:

               (i)      The Master Servicer fails to deposit in the Securities Administrator Collection
       Account any amount required to be deposited by the Master Servicer pursuant to this Master Servicing
       Agreement (other than a Monthly Advance), and such failure continues unremedied for a period of
       three Business Days after the date upon which written notice of such failure, requiring the same to be
       remedied, shall have been given to the Master Servicer; or

                (ii)    The Master Servicer fails to observe or perform in any material respect any other
       material covenants and agreements set forth in this Master Servicing Agreement to be performed by it,
       which covenants and agreements materially affect the rights of Noteholders, and such failure continues
       unremedied for a period of 60 days after the date on which written notice of such failure, properly
       requiring the same to be remedied, shall have been given to the Master Servicer by the Indenture
       Trustee or to the Master Servicer and the Indenture Trustee by the Holders of Notes aggregating at
       least 25% of the Note Principal Balance of the Notes; or

                 (iii)     There is entered against the Master Servicer a decree or order by a court or agency or
       supervisory authority having jurisdiction in the premises for the appointment of a conservator, receiver
       or liquidator in any insolvency, readjustment of debt, marshaling of assets and liabilities or similar
       proceedings, or for the winding up or liquidation of its affairs, and the continuance of any such decree
       or order is unstayed and in effect for a period of 60 consecutive days, or an involuntary case is
       commenced against the Master Servicer under any applicable insolvency or reorganization statute and
       the petition is not dismissed within 60 days after the commencement of the case; or

                (iv)      The Master Servicer consents to the appointment of a conservator or receiver or
       liquidator in any insolvency, readjustment of debt, marshaling of assets and liabilities or similar
       proceedings of or relating to the Master Servicer or substantially all of its property; or the Master
       Servicer admits in writing its inability to pay its debts generally as they become due, files a petition to
       take advantage of any applicable insolvency or reorganization statute, makes an assignment for the
       benefit of its creditors, or voluntarily suspends payment of its obligations;

                (v)    The Master Servicer assigns or delegates its duties or rights under this Master
       Servicing Agreement in contravention of the provisions permitting such assignment or delegation
       under Section 5.04; or




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                  12/12/2017
                                                                        Page 27 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 28 of 38



                   (vi)     The Master Servicer fails to deposit in the Securities Administrator Collection
          Account any Monthly Advance (other than a Nonrecoverable Advance) required to be made by it, and
          such failure continues unremedied for a period of one Business Day after the date upon which written
          notice of such failure, requiring the same to be remedied, shall have been given to the Master Servicer.

 then, and in every such case, so long as a Servicing Default shall not have been remedied by the Master
 Servicer, either the Indenture Trustee or the holders of at least 51% of the aggregate Note Principal Balance of
 each Class of Notes may, or may direct the Indenture Trustee to, by written notice then given to the Master
 Servicer, terminate all of the rights and obligations of the Master Servicer as master servicer under this Master
 Servicing Agreement other than its right to receive master servicing compensation and expenses for master
 servicing the Mortgage Loans hereunder during any period prior to the date of such termination and the
 Indenture Trustee, subject to written notice to the Issuer may exercise any and all other remedies available at
 law or equity. Any such notice to the Master Servicer shall also be given to each Rating Agency, the Company
 and the Issuer. On or after the receipt by the Master Servicer of such written notice, all authority and power of
 the Master Servicer under this Master Servicing Agreement, whether with respect to the Notes or the Mortgage
 Loans or otherwise, shall pass to and be vested in the Indenture Trustee, as successor Master Servicer, pursuant
 to and under this Section 6.01; and, without limitation, the Indenture Trustee is hereby authorized and
 empowered to execute and deliver, on behalf of the Master Servicer, as attorney-in-fact or otherwise, any and
 all documents and other instruments, and to do or accomplish all other acts or things necessary or appropriate to
 effect the purposes of such notice of termination. Notwithstanding the foregoing, the parties hereto and the
 Securityholders by their acceptance of any Security, acknowledge and agree that there will be a period of
 transition before the actual master servicing functions can be fully transferred to the Indenture Trustee, as
 successor Master Servicer, or to a successor Master Servicer appointed by the Indenture Trustee pursuant to the
 provisions hereof, provided, that the Indenture Trustee shall use its reasonable best efforts to succeed to the
 actual master servicing functions or find a successor Master Servicer as soon as possible but no later than 90
 days after such termination; provided, that the Indenture Trustee shall continue to have the right to appoint a
 successor Master Servicer after such 90-day period in accordance with Section 6.02. The Master Servicer agrees
 to cooperate with the Indenture Trustee in effecting the termination of the responsibilities and rights of the
 Master Servicer hereunder, including, without limitation, the transfer to the Indenture Trustee or other successor
 Master Servicer for administration by it of (i) originals or copies of all documents of the Master Servicer
 reasonably requested by the Indenture Trustee to enable it to assume the Master Servicer’s duties thereunder
 and under the Servicing Agreement; (ii) the rights and obligations of the Master Servicer under the Servicing
 Agreement with respect to the Mortgage Loans; (iii) all cash amounts which shall at the time be deposited by
 the Master Servicer or required to have been deposited by it to the Securities Administrator Collection Account
 pursuant to this Agreement or thereafter be received with respect to the Mortgage Loans; and (iv) all costs or
 expenses associated with the complete transfer of all servicing data and the completion, correction or
 manipulation of such servicing data as may be required by the Indenture Trustee or any successor Master
 Servicer to correct any errors or insufficiencies in the servicing data or otherwise to enable the Indenture
 Trustee or other successor Master Servicer to master service the Mortgage Loans properly and effectively. All
 reasonable costs and expenses (including, but not limited to, attorneys’ fees and disbursements) incurred by the
 Indenture Trustee or a successor Master Servicer in connection with its succession as Master Servicer,




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                   12/12/2017
                                                                        Page 28 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 29 of 38


 including amending this Master Servicing Agreement to reflect such succession as Master Servicer pursuant to
 this Section 6.01 shall be paid by the predecessor Master Servicer (or if the predecessor Master Servicer is the
 Indenture Trustee, the terminated Master Servicer) upon presentation of reasonable documentation of such costs
 and expenses, and if not so paid by the predecessor Master Servicer, shall be reimbursed by the Issuer pursuant
 to Section 6.07 of the Indenture.

           Notwithstanding any termination of the activities of the Master Servicer hereunder, the Master Servicer
 shall be entitled to receive, out of any late collection of a payment on a Mortgage Loan which was due prior to
 the notice terminating the Master Servicer’s rights and obligations hereunder and received after such notice, that
 portion to which the Master Servicer would have been entitled pursuant to Sections 3.07 and 3.15, and any other
 amounts payable to the Master Servicer hereunder the entitlement to which arose prior to the termination of its
 activities hereunder.

          The Master Servicer shall immediately notify the Indenture Trustee and the Owner Trustee in writing
 of any Servicing Default hereunder.

          Section 6.02      Indenture Trustee to Act; Appointment of Successor.

                    (a)      Within 90 days of the time the Master Servicer sends a notice pursuant to Section
 5.04, the Indenture Trustee on behalf of the Noteholders, or other successor appointed in accordance with this
 Section 6.02, shall become the successor in all respects to the Master Servicer in its capacity as Master Servicer
 under this Master Servicing Agreement and the transactions set forth or provided for herein and shall be subject
 to all the responsibilities, duties and liabilities relating thereto placed on the Master Servicer by the terms and
 provisions hereof, including but not limited to the provisions of Article V. Nothing in this Master Servicing
 Agreement shall be construed to permit or require the Indenture Trustee or any other successor Master Servicer
 to (i) be responsible or accountable for any act or omission of the predecessor Master Servicer, (ii) fund any
 losses on any Eligible Investment directed by any other Master Servicer, or (iii) be responsible for the
 representations and warranties of the Master Servicer, except as provided herein; provided, however, that the
 Indenture Trustee, as successor Master Servicer, shall be required to make any Monthly Advances to the extent
 that the Master Servicer failed to make such Monthly Advances, to the extent such Monthly Advance is not
 determined by the Indenture Trustee to be a Nonrecoverable Advance. As compensation therefor, the Indenture
 Trustee shall be entitled to such compensation as the Master Servicer would have been entitled to hereunder if
 no such notice of termination had been given. Notwithstanding the above, (i) if the Indenture Trustee is
 unwilling to act as successor Master Servicer, or (ii) if the Indenture Trustee is legally unable so to act, the
 Indenture Trustee on behalf of the Noteholders may (in the situation described in clause (i)) or shall (in the
 situation described in clause (ii)) appoint or petition a court of competent jurisdiction to appoint any established
 housing and home finance institution, bank or other mortgage loan servicer having a net worth of not less than
 $10,000,000 as the successor to the Master Servicer hereunder in the assumption of all or any part of the
 responsibilities, duties or liabilities of the Master Servicer hereunder; provided that the appointment of any such
 successor Master Servicer will not result in the qualification, reduction or withdrawal of the ratings assigned to
 the Notes by the Rating Agencies (as evidenced by a letter to such effect delivered by the Rating Agencies).
 Pending appointment of a




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                     12/12/2017
                                                                        Page 29 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 30 of 38


 successor to the Master Servicer hereunder, unless the Indenture Trustee is prohibited by law from so acting or
 is unwilling to act as such, the Indenture Trustee shall act in such capacity as hereinabove provided. In
 connection with such appointment and assumption, the successor shall be entitled to receive compensation out
 of payments on Mortgage Loans in an amount equal to the compensation which the Master Servicer would
 otherwise have received pursuant to Section 3.15 (or such lesser compensation as the Indenture Trustee and
 such successor shall agree). The appointment of a successor Master Servicer shall not affect any liability of the
 predecessor Master Servicer which may have arisen under this Master Servicing Agreement prior to its
 termination as Master Servicer (including, without limitation, the obligation to indemnify the Indenture Trustee
 pursuant to Section 5.06), nor shall any successor Master Servicer be liable for any acts or omissions of the
 predecessor Master Servicer or for any breach by such Master Servicer of any of its representations or
 warranties contained herein or in any related document or agreement. The Indenture Trustee and such successor
 shall take such action, consistent with this Master Servicing Agreement, as shall be necessary to effectuate any
 such succession.

                   (b)      Any successor, including the Indenture Trustee on behalf of the Noteholders, to the
 Master Servicer as master servicer shall during the term of its service as master servicer shall (i) continue to
 master service and administer the Mortgage Loans for the benefit of the Securityholders, and (ii) maintain in
 force a policy or policies of insurance covering errors and omissions in the performance of its obligations as
 Master Servicer hereunder and a fidelity bond in respect of its officers, employees and agents to the same extent
 as the Master Servicer is so required pursuant to Section 3.03.

                  (c)      Any successor Master Servicer, including the Indenture Trustee on behalf of the
 Noteholders, shall not be deemed to be in default or to have breached its duties hereunder if the predecessor
 Master Servicer shall fail to deliver any required deposit to the Securities Administrator Collection Account or
 otherwise cooperate with any required servicing transfer or succession hereunder.

                   (d)     Notwithstanding anything else herein to the contrary, in no event shall the Indenture
 Trustee be liable for any master servicing fee or any differential in the amount of the master servicing fee paid
 hereunder and the amount necessary to induce any successor Master Servicer to act as a successor Master
 Servicer under this Master Servicing Agreement and the transactions set forth or provided for herein.

          Section 6.03      Notification to Noteholders.

          Upon any termination or appointment of a successor to the Master Servicer pursuant to this Article VI
 or Section 5.04, the Indenture Trustee shall give prompt written notice thereof to the Noteholders, the Owner
 Trustee, the Company, the Issuer and the Rating Agencies.

          Section 6.04      Waiver of Defaults.

          The Indenture Trustee shall transmit by mail to all Noteholders, within 10 days after the occurrence of
 any Servicing Default known to the Indenture Trustee, unless such Servicing Default shall have been cured,
 notice of each such Servicing Default hereunder of which a Responsible Officer of the Indenture Trustee has
 actual knowledge. The holders of at least 51% of the aggregate Note Principal Balance of each Class of the
 Notes may waive any default by the Master Servicer in the performance of its obligations hereunder and the
 consequences thereof, except a default in the making of or the causing to be made any required distribution on
 the Notes. Upon any such waiver of a past default, such default shall be deemed to cease to exist, and any
 Servicing Default arising therefrom shall be deemed to have been timely remedied for every purpose of this
 Master Servicing Agreement. No such waiver shall extend to any subsequent or other default or impair any right
 consequent thereon except to the extent expressly so waived. The Master Servicer shall give notice of any such
 waiver to the Rating Agencies.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                  12/12/2017
                                                                        Page 30 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 31 of 38




                                             ARTICLE VII
                                      MISCELLANEOUS PROVISIONS

         Section 7.01      Amendment.

          This Master Servicing Agreement may be amended from time to time by the parties hereto, provided
 that any amendment does not materially adversely affect the Securityholders as evidenced by a letter from the
 Rating Agencies that the amendment will not result in the downgrading, qualification or withdrawal of the
 rating then assigned to the Notes or an Opinion of Counsel (unless the Holders of Notes representing not less
 than 51% of the aggregate Note Principal Balance consents to such amendment).

         Section 7.02      GOVERNING LAW.

       THIS MASTER SERVICING AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
 THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
 PROVISIONS (OTHER THAN THE PROVISIONS OF SECTION 5-1401 AND 5-1402 OF THE NEW
 YORK GENERAL OBLIGATIONS LAWS), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
 THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 7.03      Notices.

         All demands, notices and communications hereunder shall be in writing and shall be deemed to have
 been duly given if when delivered to:

                  (a)      in the case of the Master Servicer or Securities Administrator:

         Wells Fargo Bank, N.A.
         P.O. Box 98
         Columbia , Maryland 21046
         (or, in the case of overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland 21045)
         (Attention: Corporate Trust Services - AHMIT 2005-3), facsimile no.: (410) 715-2380, or such other
         address as may hereafter be furnished to the other parties hereto in writing;)

                  (b)      in the case of Rating Agencies:

         Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
                             st
         55 Water Street - 41 Floor
         New York, New York 10041
         Attention: Asset Backed Surveillance Group

         Moody’s Investors Service, Inc.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                12/12/2017
                                                                        Page 31 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 32 of 38



          99 Church Street
          New York, New York 10007
          Attention:

                   (c)     in the case of the Owner Trustee, the Corporate Trust Office: Wilmington Trust
 Company

          Wilmington Trust Company
          Rodney Square North
          1100 North Market Street
          Wilmington, Delaware 19890
          Attention: Corporate Trust Administration

               (d)    in the case of the Issuer, to American Home Mortgage Investment Trust 2005-3: c/o
 American Home Mortgage Securities LLC

          520 Broadhollow Road
          Melville, New York 11747
          Attention: General Counsel

                   (e)      in the case of the Indenture Trustee: its Corporate Trust Office

 or, as to each party, at such other address as shall be designated by such party in a written notice to each other
 party. Any notice required or permitted to be mailed to a Noteholder shall be given by first class mail, postage
 prepaid, at the address of such Noteholder as shown in the Note Register. Any notice so mailed within the time
 prescribed in this Master Servicing Agreement shall be conclusively presumed to have been duly given, whether
 or not the Noteholder receives such notice. Any notice or other document required to be delivered or mailed by
 the Indenture Trustee to the Rating Agencies shall be given on a reasonable efforts basis and only as a matter of
 courtesy and accommodation and the Indenture Trustee shall have no liability for failure to deliver such notice
 or document to the Rating Agencies.

          Section 7.04      Severability of Provisions.

          If any one or more of the covenants, agreements, provisions or terms of this Master Servicing
 Agreement shall be for any reason whatsoever held invalid, then such covenants, agreements, provisions or
 terms shall be deemed severable from the remaining covenants, agreements, provisions or terms of this Master
 Servicing Agreement and shall in no way affect the validity or enforceability of the other provisions of this
 Master Servicing Agreement or of the Notes or the rights of the Noteholders thereof.

          Section 7.05      Third-Party Beneficiaries.

          This Master Servicing Agreement will inure to the benefit of and be binding upon the parties hereto,
 the Noteholders, the Issuer, the Owner Trustee, the Depositor and any of its officers and directors, the Indenture
 Trustee and their respective successors and permitted assigns. Except as otherwise provided in this Master
 Servicing Agreement, no other Person will have any right or obligation hereunder. The Indenture Trustee shall
 have the right (but not the




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                   12/12/2017
                                                                        Page 32 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 33 of 38


 obligation) to exercise all rights of the Issuer under this Agreement. The Depositor and its officers and directors
 (in their corporate or individual capacity) shall have the right to bring an action against any party hereto as it
 relates to a failure of such party to comply with its obligations under Section 4.06 of this Master Servicing
 Agreement.

          Section 7.06      Counterparts.

         This instrument may be executed in any number of counterparts, each of which so executed shall be
 deemed to be an original, but all such counterparts shall together constitute but one and the same instrument.

          Section 7.07      Effect of Headings and Table of Contents.

          The Article and Section headings herein and the Table of Contents are for convenience only and shall
 not affect the construction hereof.

          Section 7.08      Termination.

           The respective obligations and responsibilities of the Master Servicer and the Issuer created hereby
 shall terminate upon the satisfaction and discharge of the Indenture pursuant to Section 4.10 thereof.

          Section 7.09      No Petition.

           The Master Servicer, solely in its capacities as Master Servicer and Securities Administrator and not in
 its individual or corporate capacity, by entering into this Master Servicing Agreement, hereby covenants and
 agrees that it will not at any time institute against the Issuer, or join in any institution against the Issuer, any
 bankruptcy proceedings under any United States federal or state bankruptcy or similar law in connection with
 any obligations of the Issuer. This section shall survive the satisfaction and discharge of the Indenture by one
 year.

          Section 7.10      No Recourse.

          The Master Servicer acknowledges that no recourse may be had against the Issuer, except as may be
 expressly set forth in this Master Servicing Agreement.

          Section 7.11      Consent to Jurisdiction.

           The parties to this Master Servicing Agreement each hereby irrevocably submits to the nonexclusive
 jurisdiction of any New York State or federal court sitting in the Borough of Manhattan in The City of New
 York in any action or proceeding arising out of or relating to this Agreement or the transactions contemplated
 hereby, and all such parties hereby irrevocably agree that all claims in respect of such action or proceeding may
 be heard and determined in such New York State or federal court and hereby irrevocably waive, to the fullest
 extent that they may legally do so, the defense of an inconvenient forum to the maintenance of such action or
 proceeding. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
 EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
 ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS MASTER SERVICING
 AGREEMENT OR THE TRAN SACTIONS CONTEMPLATED HEREBY.




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                     12/12/2017
                                                                        Page 33 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 34 of 38



          IN WITNESS WHEREOF, the Master Servicer, the Issuer and the Indenture Trustee have caused this
 Master Servicing Agreement to be duly executed by their respective officers or representatives all as of the day
 and year first above written.

                                                         WELLS FARGO BANK, N.A., as Master Servicer
                                                         and Securities Administrator

                                                         By: /s/ Graham Oglesby
                                                         Name: Graham Oglesby
                                                         Title: Assistant Vice President

                                                         AMERICAN HOME MORTGAGE INVESTMENT
                                                         TRUST 2005-3, as Issuer

                                                         WILMINGTON TRUST COMPANY, not in its
                                                         individual capacity, but solely as Owner Trustee

                                                         By: /s/ James P. Lawler
                                                         Name: James P. Lawler
                                                         Title: Vice President

                                                         DEUTSCHE BANK NATIONAL TRUST
                                                         COMPANY, not in its individual capacity but solely
                                                         as Indenture Trustee

                                                         By: /s/ Marion Hogan
                                                         Name: Marion Hogan
                                                         Title: Associate

                                                         By: /s/ Brent Hoyler
                                                         Name: Brent Hoyler
                                                         Title: Associate




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                 12/12/2017
                                                                      Page 34 of 37
      Case 1:18-cv-01951-VSB-SDA Document 166-9
                                          200-8 Filed 10/16/19
                                                      12/03/19 Page 35 of 38



                                     EXHIBIT A
                             MORTGAGE LOAN SCHEDULE
                                (FILED MANUALLY)




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm   12/12/2017
                                                                        Page 35 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 36 of 38



                                                EXHIBIT B
                                       FORM OF REQUEST FOR RELEASE
 DATE:

 TO:

 RE:REQUEST FOR RELEASE OF DOCUMENTS

 In connection with your administration of the Mortgage Loans, we request the release of the Mortgage File
 described below.

 Master Servicing Agreement (“Master Servicing Agreement”) Dated:
 Series #:
 Account #:
 Pool #:
 Loan #:
 Borrower Name(s):
 Reason for Document Request: (circle one)Mortgage Loan Prepaid in Full
           Other
           Mortgage Loan Repurchased

 Please deliver the Mortgage File to

 (We hereby certify that all amounts received or to be received in connection with such payments which are
 required to be deposited have been deposited in the Securities Administrator Collection Account as provided in
 the Master Servicing Agreement.”

 __________________________________________
 [Name of Master Servicer]
 Authorized Signature
 ******************************************************************************
 TO INDENTURE TRUSTEE: Please acknowledge this request (if we so request), and check off documents
 being enclosed with a copy of this form. You should retain this form for your files in accordance with the terms
 of the Master Servicing Agreement.

        Enclosed Documents: Promissory Note
         Primary Insurance Policy
        Mortgage or Deed of Trust
        Assignment(s) of Mortgage or Deed of Trust
        Title Insurance Policy
 _______________________Other:
 Name
 _______________________
 Title
 _______________________
 Date




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                 12/12/2017
                                                                      Page 36 of 37
      Case 1:18-cv-01951-VSB-SDA Document 166-9
                                          200-8 Filed 10/16/19
                                                      12/03/19 Page 37 of 38



                                     EXHIBIT C-1

                                     RESERVED




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm   12/12/2017
                                                                        Page 37 of 37
        Case 1:18-cv-01951-VSB-SDA Document 166-9
                                            200-8 Filed 10/16/19
                                                        12/03/19 Page 38 of 38



                                                   EXHIBIT C-2

                              FORM OF CERTIFICATION TO BE
              PROVIDED TO MASTER SERVICER BY THE SECURITIES ADMINISTRATOR

                   Re:      American Home Mortgage Investment Trust 2005-3
                            (the “Trust” or the “Issuer”) Mortgage-Backed Notes, Series 2005-3

           I, [identify the certifying individual], a [title] of Wells Fargo Bank, N.A., as Securities Administrator
 of the Trust, hereby certify to American Home Mortgage Securities LLC and its officers, directors and
 affiliates, and with the knowledge and intent that they will rely upon this certification, that:

           1.       I have reviewed the annual report on Form 10-K for the fiscal year [___], and all reports on
 Form 8-K containing distribution reports filed in respect of periods included in the year covered by that annual
 report, of the Issuer relating to the above-referenced trust;

          2.       Based on my knowledge, the information in these distribution reports prepared by the
 Securities Administrator taken as a whole, does not contain any untrue statement of a material fact or omit to
 state a material fact necessary to make the statements made, in light of the circumstances under which such
 statements were made, not misleading as of the last day of the period covered by that annual report; and

         3.      Based on my knowledge, the distribution information required to be provided by the Securities
 Administrator under the Indenture is included in these distribution reports.

          Capitalized terms used but not defined herein have the meanings ascribed to them in Appendix A to
 the Indenture, dated September 20, 2005, among American Home Mortgage Investment Trust 2005-3, as issuer,
 Wells Fargo Bank, N.A. as securities administrator and Deutsche Bank National Trust Company, as indenture
 trustee.

                                                          WELLS FARGO BANK, N.A., as Securities
                                                          Administrator

                                                          By:
                                                          Name:
                                                          Title:




https://www.sec.gov/Archives/edgar/data/1339369/000088237705002868/d374288.htm                                    12/12/2017
